Exhibit 10.18

INDEMNITY AND GUARANTY AGREEMENT
(SPRINGHILL SUITES)

THIS INDEMNITY AND GUARANTY AGREEMENT (this "Agreement"), made as of October 1,
2015 by CONDOR HOSPITALITY TRUST, INC., a Maryland corporation ("Guarantor"),
having an address at c/o Condor Hospitality Trust, Inc.,  1800 W. Pasewalk
Avenue, Suite 200,  Norfolk, NE  68701,  in favor of LMREC 2015-CRE1, INC, a
Delaware corporation ("Lender"), having an address at 350 South Beverly Drive,
Suite 300, Beverly Hills, California 90212.  Initially capitalized terms used
herein but not otherwise defined herein shall have the meanings ascribed to such
terms in the Security Instrument (as hereinafter defined).

W I T N E S S E T H :

WHEREAS, PHG San Antonio, LLC,  a Georgia limited liability company ("Original
Borrower"), executed that certain Promissory Note dated as of April 21, 2014 (as
amended from time to time, the "Note"), payable to the order of LMREC III
Holdings III, Inc., a Delaware corporation (“Original Lender”),  in the original
principal amount of Eleven Million Two Hundred Twenty Thousand Dollars
($11,220,000) (the "Loan"); and

WHEREAS, the repayment of the Note and the repayment of Original Borrower’s
obligations under the Loan Documents are secured, inter alia, by that certain
Deed of Trust, Security Agreement and Financing Statement  dated as of April 21,
2014, from Original Borrower, as trustor, to Cyrus N. Ansari, Esq., as trustee,
for the benefit of Original Lender, as beneficiary, recorded in the Official
Records of Bexar County, Texas (the “Official Records”) on April 22, 2014, as
Instrument No. 20140064332 (as amended from time to time, the "Security
Instrument"), encumbering that certain real property (the "Land") situated in
the City of San Antonio, State of Texas, as is more particularly described on
Exhibit A attached hereto and incorporated herein by this reference, together
with the buildings, structures and other improvements now or hereafter located
thereon (collectively, the "Improvements") (the Land and the Improvements being
hereinafter collectively referred to as the "Property");

WHEREAS, prior to the date hereof, all of Original Lender’s right, title and
interest in and to the Loan and the Loan Documents have been assigned to Lender;

WHEREAS, on or about the date hereof, subject to the provisions of that certain
Assignment and Assumption of Deed of Trust and Other Loan Documents and
Modification Agreement dated of even date herewith (the “Assignment and
Assumption Agreement”) by and between CDOR San Spring, LLC, a Delaware limited
liability company (“CDOR”), and TRS San Spring, LLC, a Delaware limited
liability company  (“TRS” and, together with CDOR, individually and collectively
referred to herein as “Borrower”), Guarantor, Original Borrower, Jatin Desai, an
individual, Mitul Patel, an individual, and Gregory M. Friedman, an individual,
and Lender, (i) Original Borrower granted, conveyed, transferred and assigned
unto Borrower, all of Original Borrower’s right, title, interest, benefits,
burdens and obligations in, to and under the Property, and (ii) Original
Borrower assigned to, and Borrower assumed, all of Original Borrower’s right,
title, interest, benefits, burdens and obligations in, to and under the Loan
Documents pursuant to the Assignment and Assumption Agreement.  The Note,
Security Instrument and each of the other



LM[Springhill Suites]

 

 

 

--------------------------------------------------------------------------------

 

Loan Documents, shall mean and refer to the Note, Security Instrument and each
of the other Loan Documents as further modified by the Assignment and Assumption
Agreement;

WHEREAS, as a condition to consenting to the assignment and assumption of the
Loan, Lender has required that Guarantor indemnify Lender from and against and
guarantee payment to Lender of only those items described herein; and

WHEREAS, the consent to the assignment and assumption of the Loan is of
substantial benefit to Guarantor and, therefore, Guarantor desires to indemnify
Lender from and against and guarantee payment to Lender of only those items
described herein.

NOW, THEREFORE, to induce Lender to consent to the assignment and assumption of
the Loan and in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees for the benefit of Lender,
as follows:

1.Indemnity and Guaranty.  Guarantor hereby assumes liability for, hereby
guarantees payment to Lender of, hereby agrees to pay, protect, defend (at trial
and appellate levels) with attorneys, consultants and experts acceptable to
Lender, and save Lender harmless from and against, and hereby indemnifies Lender
from and against any and all liabilities, obligations, losses, damages, costs
and expenses (including without limitation, reasonable attorneys' fees), causes
of action, suits, claims, demands and judgments of any nature or description
whatsoever (collectively, "Costs") which may accrue from and after the Effective
Date (as such term is defined in the Assignment and Assumption Agreement) and
which may at any time from and after the Effective Date be imposed upon,
incurred by or awarded against Lender as a result of the occurrence of any of
the following from and after the Effective Date (regardless of whether Borrower
is liable therefor pursuant to the terms of the Note):

(a)for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under the
Note, upon any fraud or intentional misrepresentation by Borrower or Guarantor,
or any principals, officers, or managers of Borrower or Guarantor or any agent
or employee or any other person authorized to make statements, representations
or disclosures on behalf of Borrower, the manager of Borrower or Guarantor;
provided, however, that any such fraud or intentional misrepresentation by
Borrower’s agents, employees or third parties shall not result in liability
under this paragraph (A) unless the agent, employee or other third party was
acting within the scope of his or her authority or at the direction of Borrower
or Guarantor,  or any of their respective principals, officers or managers;

(b)for any and all Losses (as defined below) incurred or suffered by Lender and
arising out of or in connection with the intentional failure to disclose a
material fact in connection with (i) the Loan Assumption (as defined in the
Assignment and Assumption Agreement), (ii) the Loan, (iii) the Property, or (iv)
any documents, instruments, statements, certificates or other information
submitted (whether submitted orally or in writing) to Lender (at any time) in
connection with any of the foregoing, in each case by Borrower or Guarantor, or
any principals, officers, managing members or managers of Borrower or Guarantor
or any agent, or employee or any other person authorized to make statements,
representations or disclosures on behalf of Borrower or Guarantor,  the managing
member or manager of Borrower or Guarantor;  



 

-2-

 

 

--------------------------------------------------------------------------------

 

provided, however, that any such intentional failure to disclose a material fact
by Borrower’s or Guarantor’s agents, employees or third parties shall not result
in liability under this paragraph (A) unless the agent, employee or other third
party was acting within the scope of his or her authority or at the direction of
Borrower or Guarantor,  or any of their respective principals, officers,
managing members or managers;



(c)for all obligations set forth in the Loan Documents, including, without
limitation, the payment of all principal, interest, and other amounts under the
Note, upon any intentional misapplication or any misappropriation of any
proceeds paid under any insurance policies (or paid as a result of any other
claim or cause of action against any person or entity) by reason of damage, loss
or destruction to all or any portion of the Property which, under the terms of
the Loan Documents, should have been delivered to Lender; provided, however,
that any such intentional misapplication or any misappropriation of any proceeds
paid under any insurance policies (or paid as a result of any other claim or
cause of action against any person or entity) by reason of damage, loss or
destruction to all or any portion of the Property shall not result in liability
under this paragraph (c) unless Borrower fails to deposit funds (in an amount
equal to the funds so misapplied or misappropriated, from funds other than those
generated from the operation of the Property) with Lender on or before fifteen
(15) days after the earlier to occur of (x) Borrower’s discovery, or (y) receipt
of written notice from Lender, of such intentional misapplication or any
misappropriation.   Notwithstanding anything to the contrary contained herein,
Guarantor shall have no liability under this paragraph (c) for the payment of
Yield Maintenance in the event Borrower transfers the Property to Lender
pursuant to a deed-in-lieu agreement in form and substance acceptable to Lender
in Lender’s sole but reasonable discretion;

(d)for all obligations set forth in the Loan Documents, including, without
limitation, the payment of all principal, interest, and other amounts under the
Note, upon any intentional misapplication or any misappropriation of any
proceeds or awards resulting from the condemnation or other taking in lieu of
condemnation of all or any portion of the Property, or any of them which, under
the terms of the Loan Documents, should have been delivered to Lender; provided,
however, that any such intentional misapplication or any misappropriation of any
proceeds or awards resulting from the condemnation or other taking in lieu of
condemnation of all or any portion of the Property, or any of them shall not
result in liability under this paragraph (d) unless Borrower fails to deposit
funds (in an amount equal to the funds so misapplied or misappropriated, from
funds other than those generated from the operation of the Property) with Lender
on or before fifteen (15) days after the earlier to occur of (x) Borrower’s
discovery, or (y) receipt of written notice from Lender, of such intentional
misapplication or any misappropriation.   Notwithstanding anything to the
contrary contained herein, Guarantor shall have no liability under this
paragraph (d) for the payment of Yield Maintenance in the event Borrower
transfers the Property to Lender pursuant to a deed-in-lieu agreement in form
and substance acceptable to Lender in Lender’s sole but reasonable discretion;

(e)for all obligations set forth in the Loan Documents, including, without
limitation, the payment of all principal, interest, and other amounts under the
Note, upon any intentional misapplication or any misappropriation of any Tenant
security deposits or other refundable deposits paid to or held by Borrower or
any other person or entity in connection with Leases of all or any portion of
the Property which are not applied in accordance with the terms of the
applicable Lease or other agreement; provided, however, that any such
intentional



 

-3-

 

 

--------------------------------------------------------------------------------

 

misapplication or any misappropriation of any Tenant security deposits or other
refundable deposits paid to or held by Borrower or any other person or entity in
connection with Leases of all or any portion of the Property which are not
applied in accordance with the terms of the applicable Lease or other agreement
shall not result in liability under this paragraph (e) unless Borrower fails to
apply funds (in an amount equal to the funds so misapplied or misappropriated,
from funds other than those generated from the operation of the Property) in
accordance with the terms of the applicable Lease or other agreement on or
before fifteen (15) days after the earlier to occur of (x) Borrower’s discovery,
or (y) receipt of written notice from Lender, of such intentional misapplication
or any misappropriation.   Notwithstanding anything to the contrary contained
herein, Guarantor shall have no liability under this paragraph (e) for the
payment of Yield Maintenance in the event Borrower transfers the Property to
Lender pursuant to a deed-in-lieu agreement in form and substance acceptable to
Lender in Lender’s sole but reasonable discretion;



(f)for all obligations set forth in the Loan Documents, including, without
limitation, the payment of all principal, interest, and other amounts under the
Note, upon any intentional misapplication or any misappropriation (including
failure to turn over to Lender on demand following an Event of Default) of
(i) Rents and Profits collected in advance, (ii) any funds disbursed to Borrower
from the Reserves, (iii) funds held by Borrower for the benefit of another
party, or (iv) any other funds due Lender under the Loan Documents; provided,
however, that any such intentional misapplication or any misappropriation of
(i) Rents and Profits collected in advance, (ii) any funds disbursed to Borrower
from the Reserves, (iii) funds held by Borrower for the benefit of another
party, or (iv) any other funds due Lender under the Loan Documents shall not
result in liability under this paragraph (f) unless Borrower fails to deposit
funds (in an amount equal to the funds so misapplied or misappropriated, from
funds other than those generated from the operation of the Property) with Lender
on or before fifteen (15) days after the earlier to occur of (x) Borrower’s
discovery, or (y) receipt of written notice from Lender, of such intentional
misapplication or any misappropriation.   Notwithstanding anything to the
contrary contained herein, Guarantor shall have no liability under this
paragraph (f) for the payment of Yield Maintenance in the event Borrower
transfers the Property to Lender pursuant to a deed-in-lieu agreement in form
and substance acceptable to Lender in Lender’s sole but reasonable discretion;

(g)for any and all Losses incurred or suffered by Lender and arising out of or
in connection with the failure to apply all Rents and Profits received or
collected by or on behalf of Borrower to the payment of actual operating
expenses then due and payable of the Property and, thereafter, to the payment of
principal, interest and other amounts then due and payable under this Note and
the other Loan Documents, provided that the foregoing shall not limit Borrower’s
right to make distributions to its members or constituent owners following the
payment of all operating expenses then due and payable and all amounts then due
and payable under the Note and other Loan Documents so long as no Event of
Default shall have occurred and continue to exist;

(h)for any and all Losses incurred or suffered by Lender and arising out of or
in connection with (i) waste committed on the Property by, or damage to the
Property as a result of the intentional misconduct or gross negligence of
Borrower or Guarantor or any of Borrower's or Guarantor’s principals, officers,
partners, members or managers, or any agent or employee of Borrower or Guarantor
or any of Borrower’s or Guarnator’s principals, officers, partners, members or
managers, or (ii) any removal of the Property (or any portion thereof) in
violation of the terms of the Loan Documents;



 

-4-

 

 

--------------------------------------------------------------------------------

 

(i)for any and all Losses incurred or suffered by Lender and arising out of or
in connection with Borrower’s failure to pay any valid taxes, assessments,
mechanic's liens, materialmen's liens or other liens which could create liens on
any portion of the Property which would be superior to the lien or security
title of the Security Instrument or the other Loan Documents, to the full extent
of the amount claimed by any such lien claimant, except (1) with respect to any
such taxes or assessments, to the extent that funds have been deposited with
Lender pursuant to the terms of the Security Instrument specifically for the
applicable taxes or assessments, and not applied by Lender to pay such taxes and
assessments, and (2) as to any other lienable event, to the extent (x) adequate
security therefor has been posted by Borrower, or (y) funds have been deposited
with Lender pursuant to the terms of the Security Instrument specifically to
address such event, and not applied by Lender in accordance with the terms of
the Security Instrument; provided, however, that any such failure to pay any
valid taxes, assessments, mechanic's liens, materialmen's liens or other liens
which could create liens on any portion of the Property which would be superior
to the lien or security title of the Security Instrument or the other Loan
Documents shall not result in liability under this paragraph (i) unless Borrower
fails to pay (from funds other than those generated from the operation of the
Property) such valid taxes, assessments, mechanic's liens, materialmen's liens
or other liens which could create liens on any portion of the Property which
would be superior to the lien or security title of the Security Instrument or
the other Loan Documents on or before ten (10) days after the earlier to occur
of (i) Borrower’s discovery, or (ii) receipt of written notice from Lender, of
such failure to pay.  Notwithstanding anything to the contrary contained herein,
Guarantor shall have no liability under this paragraph (i) related to any valid
taxes or assessments accruing from and after the date which is sixty (60) days
after the date Borrower offers in writing to transfer the Property to Lender
pursuant to a deed-in-lieu agreement in form and substance acceptable to Lender;

(j)for all obligations and indemnities of Borrower under the Loan Documents
(including, without limitation, the Hazardous Substances Indemnity Agreement)
relating to Hazardous Substances or compliance with Environmental Laws to the
full extent of any Losses (including, but not limited to, those resulting from
diminution in value of any Property) incurred or suffered by Lender and arising
out of or in connection with the existence of such Hazardous Substances or
failure to comply with Environmental Laws; provided that Guarantor shall have no
liability for any Losses or other obligations of Borrower under the Loan
Documents arising from Hazardous Substances which are initially placed at, on,
about, in, under or within the Property after Lender (or its assignee or
designee) or any bona fide third party purchaser takes title to the Property by
foreclosure or deed in lieu of foreclosure;

(k)for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under the
Note, in the event of any violation of Section 1.36,  Section 1.37 or Section
1.38 of the Security Instrument; provided, however, that certain violations of
Section 1.36 of the Security Instrument shall not result in liability under this
paragraph (k) provided such violations are unintentional violations of a nature
that (i) are susceptible to cure (which shall be determined in Lender’s sole but
reasonable discretion), (ii) are cured on or before ten (10) days after the
earlier to occur of (x) Borrower’s discovery, or (y) receipt of written notice
from Lender, of such violation, and (iii) do not result in the substantive
consolidation of Borrower with any other person and/or entity;



 

-5-

 

 

--------------------------------------------------------------------------------

 

(l)for all obligations set forth in the Loan Documents, including without
limitation the payment of all principal, interest, and other amounts under the
Note, in the event of any violation of Section 1.16 of the Security Instrument;

(m)for all obligations set forth in the Loan Documents, including, without
limitation, the payment of all principal, interest, and other amounts under the
Note, (i) if Borrower shall voluntarily file a petition under Title 11 of the
U.S. Code (the "Act"), as such Act may from time to time be amended, or under
any similar or successor Federal statute relating to bankruptcy, insolvency,
arrangements or reorganizations, or under any state bankruptcy or insolvency
act, or (ii) if Borrower shall file an answer in any involuntary proceeding
admitting insolvency or inability to pay debts, or (iii) if Borrower shall fail
to seek dismissal within ninety (90) days of the filing of any such involuntary
proceeding, or fail to obtain a vacation of any such involuntary proceeding
within one hundred fifty (150) days of the filing of such involuntary
proceeding, or (iv) if any affiliate of Borrower initiates or joins in any such
involuntary proceeding against Borrower, or (v) if Borrower shall be adjudged a
bankrupt, or if a trustee or receiver shall be appointed for Borrower or
Borrower's property, or (vi) if the Property shall become subject to the
jurisdiction of a Federal bankruptcy court or similar state court, or (viii) if
Borrower shall make an assignment for the benefit of Borrower's creditors, or
(viii) if there is an attachment, execution or other judicial seizure of any
portion of Borrower's assets and such seizure is not discharged within ten (10)
days; provided, however, that the occurrence of the events described in clause
(iii) of this paragraph (m) shall not result in liability under this paragraph
(m) provided Borrower, prior to the filing of any such involuntary proceeding,
has offered to transfer the Property to Lender pursuant to a deed-in-lieu
agreement in form and substance acceptable to Lender in Lender’s sole but
reasonable discretion;

(n)for all obligations set forth in the Loan Documents, including, without
limitation, the payment of all principal, interest, and other amounts under the
Note, upon any action by Borrower or Guarantor under any indemnity or guaranty
executed in connection with the Loan which prevents Lender from lawfully taking
possession of the Property after an Event of Default, unless a court of
competent jurisdiction shall finally determine that any such action was
reasonably taken in a good faith effort to assure Lender complied with Lender’s
obligations under the Loan Documents and applicable law;

(o)for any and all Losses incurred or suffered by Lender and arising out of or
in connection with any (i) moving or changing of the terms of the Account (as
defined in the Lockbox Agreement) to a financial institution other than the
Depository (as defined in the Lockbox Agreement) without Lender's prior written
approval, or (ii) failing to deposit all funds received from the operation of
the Property or otherwise derived from the Borrower's ownership of the Property
into such lockbox account; provided, however, that the commitment of any of the
acts referenced in this paragraph (o) shall not result in liability under this
paragraph (o) unless (1) in the case of any act referenced in subparagraph (i)
of this paragraph (o), Borrower fails to obtain Lender’s approval within ten
(10) days after such move or change, and (2) in the case of any act referenced
in subparagraph (ii) of this paragraph (o), Borrower fails to deposit funds (in
an amount equal to the funds not so deposited, from funds other than those
generated from the operation of the Property) with Lender on or before ten (10)
days after the earlier to occur of (x) Borrower’s discovery, or (y) receipt of
written notice from Lender, of such failure to deposit;  



 

-6-

 

 

--------------------------------------------------------------------------------

 

(p)for any and all Losses incurred or suffered by Lender arising out of or in
connection with the payment of all employees' wages, accrued vacation pay,
holiday pay, sick leave, bonuses, severance obligations, pension benefits and
other benefits, including without limitation, any COBRA rights, earned by and
due to or accrued to employees at the Property as of the day prior to the date
Lender, or its affiliate, takes title to the Property through a foreclosure
under the Security Instrument, or deed in lieu of foreclosure, together with
FICA, unemployment and other taxes and benefits due from any employer of such
employees, and including COBRA benefits that are due to employees of Borrower
that the current hotel manager does not hire upon the date of foreclosure or
deed in lieu of foreclosure.  Notwithstanding anything to the contrary contained
herein, Guarantor shall have no liability under this paragraph (p) related to
payments or rights earned by and due to or accrued to employees at the Property
and the taxes or other benefits due from an employer of such employees in
association therewith accruing from and after the date which is sixty (60) days
after the date Borrower offers in writing to transfer the Property to Lender
pursuant to a deed-in-lieu agreement in form and substance acceptable to Lender
in Lender’s sole but reasonable discretion; and

(q)for any and all Losses incurred or suffered by Lender arising out of or in
connection with that certain Master Lease Agreement dated as of October 1, 2015,
by and between CDOR San Spring, LLC, a Delaware limited liability company, as
landlord, and TRS San Spring, LLC, a Delaware limited liability company, as
tenant (the “Master Lease”), or a breach by any party under the Master Lease, or
any material modification of the Master Lease (except as permitted by the Loan
Documents) or termination of the Master Lease (except as permitted by the Loan
Documents).

As used in this Section 1, "Losses" shall mean and include any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgment, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damage, of whatever kind or nature (including without limitation,
reasonable attorneys' fees) expressly excluding, however, any of the foregoing
resulting from Lender’s gross negligence or willful misconduct.

This is a guaranty of payment and performance and not of collection.  The
liability of Guarantor under this Agreement shall be direct and immediate and
not conditional or contingent upon the genuineness, validity or enforceability
of the Note, the Security Instrument, or any other Loan Document, or the pursuit
of any remedies against Borrower or any other person or entity (including,
without limitation, other guarantors, if any), nor against the collateral for
the Loan.  Guarantor waives any right to require that an action be brought
against Borrower or any other person or entity or to require that resort be had
to any collateral for the Loan or to any balance of any deposit account or
credit on the books of Lender in favor of Borrower or any other person or
entity.  In the event, on account of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case law
or otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which
may be or become applicable, Borrower shall be relieved of or fail to incur any
debt, obligation or liability as provided in the Loan Documents, Guarantor shall
nevertheless be fully liable therefor.  In the event of a default under the Loan
Documents, which is not cured within any applicable grace or cure period, Lender
shall have the right to enforce its rights, powers and remedies (including,
without limitation, foreclosure of all or



 

-7-

 

 

--------------------------------------------------------------------------------

 

any portion of the collateral for the Loan) thereunder or hereunder, in any
order, and all rights, powers and remedies available to Lender in such event
shall be non-exclusive and cumulative of all other rights, powers and remedies
provided thereunder or hereunder or by law or in equity.  If the indebtedness
and obligations guaranteed hereby are partially paid or discharged by reason of
the exercise of any of the remedies available to Lender, this Agreement shall
nevertheless remain in full force and effect, and Guarantor shall remain liable
for all remaining indebtedness and obligations guaranteed hereby, even though
any rights which Guarantor may have against Borrower may be destroyed or
diminished by the exercise of any such remedy.

2.Indemnification Procedures.

(a)If any action shall be brought against Lender based upon any of the matters
for which Lender is indemnified hereunder, Lender shall notify Guarantor in
writing thereof and Guarantor shall promptly assume the defense thereof,
including, without limitation, the employment of counsel (including all
paralegals, legal assistants and other paraprofessionals) acceptable to
Lender and the negotiation of any settlement; provided, however, that any
failure of Lender to notify Guarantor of such matter shall not impair or reduce
the obligations of Guarantor hereunder.  Lender shall have the right, at the
expense of Guarantor (which expense shall be included in Costs), to employ
separate counsel in any such action and to participate in the defense
thereof.  In the event Guarantor shall fail to discharge or undertake to defend
Lender against any claim, loss or liability for which Lender is indemnified
hereunder, Lender may, at its sole option and election, defend or settle such
claim, loss or liability.  The liability of Guarantor to Lender hereunder shall
be conclusively established by such settlement, provided such settlement is made
in good faith, the amount of such liability to include both the settlement
consideration and the costs and expenses, including, without limitation,
attorneys' fees and disbursements, incurred by Lender in effecting such
settlement.  In such event, such settlement consideration, costs and expenses
shall be included in Costs and Guarantor shall pay the same in accordance with
Section 2(c) hereof.  Lender's good faith in any such settlement shall be
conclusively established if the settlement is made on the advice of independent
legal counsel for Lender.

(b)Guarantor shall not, without the prior written consent of Lender: (i) settle
or compromise any action, suit, proceeding or claim relating to an indemnified
obligation or consent to the entry of any judgment that does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to Lender
of a full and complete written release of Lender and the Property (in form,
scope and substance satisfactory to Lender in its sole discretion) from all
liability in respect of such action, suit, proceeding or claim and a dismissal
with prejudice of such action, suit, proceeding or claim; or (ii) settle or
compromise any action, suit, proceeding or claim relating to an indemnified
obligation in any manner that may adversely affect Lender or the Property or
obligate Lender to pay any sum or perform any obligation (as determined by
Lender in its sole discretion).

(c)All Costs shall be immediately reimbursable to Lender when and as incurred
and, in the event of any litigation, claim or other proceedings, without any
requirement of waiting for the ultimate outcome of such litigation, claim or
other proceedings, and Guarantor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice.  In addition to any other remedy available
for the failure of Guarantor to periodically pay such Costs, such Costs, if not
paid within said ten (10)



 

-8-

 

 

--------------------------------------------------------------------------------

 

day period, shall bear interest at the Default Interest Rate (as defined in the
Note and such costs and interest shall be additional indebtedness of Borrower
secured by the Security Instrument and by the other Loan Documents securing all
or part of the Loan).



3.Reinstatement of Obligations.  If at any time all or any part of any payment
made by Guarantor or received by Lender from Guarantor under or with respect to
this Agreement is or must be rescinded or returned for any reason whatsoever
(including, but not limited to, the insolvency, bankruptcy or reorganization of
Guarantor or Borrower), then the obligations of Guarantor hereunder shall, to
the extent of the payment rescinded or returned, be deemed to have continued in
existence, notwithstanding such previous payment made by Guarantor, or receipt
of payment by Lender, and the obligations of Guarantor hereunder shall continue
to be effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Guarantor had never been made.

4.Waivers by Guarantor.  To the extent permitted by law, Guarantor hereby waives
and agrees not to assert or take advantage of:

(a)Any right to require Lender to proceed against Borrower, any separate entity
that makes up Borrower or, if Borrower is a limited liability company, any
member of Borrower or any other indemnitor or guarantor of the indebtedness and
obligations guaranteed hereby or any other person or to proceed against or
exhaust any security held by Lender at any time or to pursue any other remedy in
Lender's power or under any other agreement before proceedings against Guarantor
hereunder;

(b)The defense of the statute of limitations in any action hereunder;

(c)Any defense that may arise by reason of the incapacity, lack of authority,
death or disability of any other person or entity or the failure of Lender to
file or enforce a claim against the estate (in administration, bankruptcy or any
other proceedings) of any other person or entity;

(d)Demand, presentment for payment, notice of nonpayment, intent to accelerate,
acceleration, protest, notice of protest and all other notices of any kind
(except to the extent expressly provided in the Loan Documents), or the lack of
any thereof, including, without limiting the generality of the foregoing, notice
of the existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of Borrower, Lender, any
endorser or creditor of Borrower or of Guarantor or on the part of any other
person or entity whatsoever under this or any other instrument in connection
with any obligation or evidence of indebtedness held by Lender;

(e)(i) Any defense based upon an election of remedies by Lender, even though
such election (e.g., nonjudicial foreclosure with respect to any collateral held
by Lender to secure repayment of the indebtedness evidenced by the Note)
destroys or otherwise impairs the subrogation rights of Guarantor or the right
of Guarantor (after payment of the obligations guaranteed by Guarantor under
this Agreement) to proceed against Borrower for reimbursement, or both, and
(ii) any and all rights or defenses Guarantor may have by reason of protection
afforded to Borrower with respect to any of the obligations of Guarantor under
this Agreement pursuant to



 

-9-

 

 

--------------------------------------------------------------------------------

 

the antideficiency or other laws of the State of Texas limiting or discharging
Borrower's indebtedness; evidenced by the Note and secured, in part, by the
Security Instrument;



(f)Any right or claim or right to cause a marshaling of the assets of Guarantor;

(g)Any principle or provision of law, statutory or otherwise, which is or might
be in conflict with the terms and provisions of this Agreement;

(h)Any duty on the part of Lender to disclose to Guarantor any facts Lender may
now or hereafter know about Borrower or the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of
Borrower, of the condition of the Property and of any and all circumstances
bearing on the risk that liability may be incurred by Guarantor hereunder;

(i)Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;

(j)Any invalidity, irregularity or unenforceability, in whole or in part, of any
one or more of the Loan Documents;

(k)Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(l)Any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of Lender's rights, whether now or hereafter required,
which Lender may have against Guarantor or the collateral for the Loan;

(m)Any modifications of the Loan Documents or any obligation of Borrower
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;

(n)Any action, occurrence, event or matter consented to by Guarantor under
Section 4(h) hereof, under any other provision hereof, or otherwise;

(o)Any and all benefits and defenses under any applicable law which would limit
Guarantor’s liability if Borrower had no liability at the time of execution of
the Note, the Security Instrument or any other Loan Document, or thereafter
ceases to be liable;  



 

-10-

 

 

--------------------------------------------------------------------------------

 

(p)Any and all benefits and defenses under any applicable law which, if
Guarantor had not given this waiver, would otherwise prohibit Guarantor’s
liability from being larger in amount and more burdensome than that of Borrower;

(q)Principles or provisions of law, statutory or otherwise, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor; 

(r)Any right of discharge under any and all statutes or other laws relating to
guarantors or sureties and any other rights of sureties and guarantors
thereunder;  and

(s)Without limiting any of the foregoing, any and all rights Guarantor may have
under, and any requirements imposed by (i) Chapter 34 of the Texas Business &
Commerce Code, as amended, (ii) Section 17.001 of the Texas Civil Practice and
Remedies Code, as amended, (iii) Rule 31 of the Texas Rules of Civil Procedure,
as amended, and (iv) §§51.003, 51.004 and 51.005 of the Texas Property Code, as
amended.

Guarantor understands that the exercise by Lender of certain rights and remedies
contained in the Security Instrument (such as a nonjudicial foreclosure sale)
may affect or eliminate Guarantor’s right of subrogation against Borrower and
that Guarantor may therefore incur a partially or totally nonreimbursable
liability under this Agreement.  Nevertheless, Guarantor hereby authorizes and
empowers Lender to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of Guarantor that the obligations under this Agreement shall
be absolute, independent and unconditional under any and all
circumstances.  Guarantor expressly waives to the maximum extent permitted by
law any defense (which defense, if Guarantor had not given this waiver,
Guarantor might otherwise have) to a judgment against Guarantor by reason of a
nonjudicial foreclosure.  Without limiting the generality of the foregoing,
Guarantor hereby expressly waives, to the maximum extent permitted by law, any
and all benefits under (i) any applicable laws which, if Guarantor had not given
this waiver, would otherwise limit Guarantor’s liability after a nonjudicial
foreclosure sale to the difference between the obligations of Guarantor under
this Agreement and the fair market value of the property or interests sold at
such nonjudicial foreclosure sale, (ii) any applicable laws which, if Guarantor
had not given this waiver, would otherwise limit Lender's right to recover a
deficiency judgment with respect to purchase money obligations and after a
nonjudicial foreclosure sale, respectively, and (iii) any applicable laws which,
if Guarantor had not given this waiver, among other things, would otherwise
require Lender to exhaust all of its security before a personal judgment could
be obtained for a deficiency.  Notwithstanding any foreclosure of the lien of
the Security Instrument, whether by the exercise of the power of sale contained
in the Security Instrument, by an action for judicial foreclosure or by Lender's
acceptance of a deed in lieu of foreclosure, Guarantor shall remain bound under
this Agreement.  Guarantor waives all rights and defenses that Guarantor may
have because Borrower's obligations are secured by real property.  This means,
among other things:

(1)Lender may collect from Guarantor without first foreclosing on any real or
personal property collateral pledged by Borrower or others; and

(2)If Lender forecloses on any real property collateral pledged by Borrower or
others:  (A) the amount of the debt may be reduced only by the price for which
that



 

-11-

 

 

--------------------------------------------------------------------------------

 

collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Lender may collect from Guarantor even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses that
Guarantor may have because Borrower's obligations are secured by real property.

5.General Provisions.

(a)Fully Recourse.  All of the terms and provisions of this Agreement are
recourse obligations of Guarantor and not restricted by any limitation on
personal liability set forth in any Loan Document.

(b)Unsecured Obligations.  Guarantor hereby acknowledges that Lender's appraisal
of the Property is such that Lender is not willing to accept the consequences of
the inclusion of Guarantor’s indemnity set forth herein among the obligations
secured by the Security Instrument and the other Loan Documents and that Lender
would not consent to the assignment and assumption of the Loan but for the
unsecured personal liability undertaken by Guarantor herein.  Guarantor further
hereby acknowledges that even though the representations, warranties, covenants
or agreements of Guarantor contained herein may be identical or substantially
similar to representations, warranties, covenants or agreements of Borrower set
forth in the Security Instrument and secured thereby, the obligations of
Guarantor under this Agreement are not secured by the lien of the Security
Instrument or the security interests or other collateral described in the
Security Instrument or the other Loan Documents, it being the intent of Lender
to create separate obligations of Guarantor hereunder which can be enforced
against Guarantor without regard to the existence of the Security Instrument or
other Loan Documents or the liens or security interests created therein.

(c)No Subrogation; No Recourse Against Lender.  Notwithstanding the satisfaction
by Guarantor of any liability hereunder, until such time as the Loan has been
fully and indefeasibly repaid, all obligations owed to Lender under the Loan
Documents have been fully performed, and Lender has released, transferred or
disposed of all of Lender's right, title and interest in all collateral or
security for the Loan, and there has expired the maximum possible period
thereafter during which any payment made by Borrower or others to Lender with
respect to the indebtedness evidenced by the Note could be deemed a preference
under the United States Bankruptcy Code, Guarantor shall not have any right of
subrogation, contribution, reimbursement or indemnity whatsoever or any right of
recourse to or with respect to the assets or property of Borrower or to any
collateral for the Loan.  In connection with the foregoing, Guarantor expressly
waives, until such time as the Loan has been fully and indefeasibly repaid, all
obligations owed to Lender under the Loan Documents have been fully performed,
and Lender has released, transferred or disposed of all of Lender's right, title
and interest in such collateral or security, and there has expired the maximum
possible period thereafter during which any payment made by Borrower or others
to Lender with respect to the indebtedness evidenced by the Note could be deemed
a preference under the United States Bankruptcy Code, any and all rights of
subrogation to Lender against Borrower, and Guarantor hereby waives any rights
to enforce any remedy which Lender may have against Borrower, and any right to
participate in any collateral for the Loan.  In addition to and without in any
way limiting the foregoing, Guarantor hereby subordinates any and all



 

-12-

 

 

--------------------------------------------------------------------------------

 

indebtedness of Borrower now or hereafter owed to Guarantor to all indebtedness
of Borrower to Lender, and agrees with Lender that Guarantor shall not demand or
accept any payment of principal or interest from Borrower, shall not claim any
offset or other reduction of Guarantor’s obligations hereunder because of any
such indebtedness and shall not take any action to obtain any of the collateral
from the Loan; provided, however, that so long as there does not exist a Default
or Event of Default, a distribution of profits on a return of capital made by
Borrower which may ultimately be received by Guarantor shall not be deemed to be
indebtedness of, or payment of principal and interest from, Borrower.  Further,
Guarantor shall not have any right of recourse against Lender by reason of any
action Lender may take or omit to take under the provisions of this Agreement or
under the provisions of any of the Loan Documents.



(d)Reservation of Rights.  Nothing contained in this Agreement shall prevent or
in any way diminish or interfere with any rights or remedies, including, without
limitation, the right to contribution, which Lender may have against Borrower,
Guarantor or any other party under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et
seq.), as it may be amended from time to time, or any other applicable federal,
state or local laws, all such rights being hereby expressly reserved.

(e)Financial Statements; Net Worth.  Guarantor hereby agrees, as a material
inducement to Lender to consent to the assignment and assumption of the Loan to
Borrower, to furnish, from time to time to Lender promptly within thirty (30)
days of demand by Lender, but not more frequently than once per calendar quarter
unless an Event of Default shall exist, (1) current and dated financial
statements detailing the assets and liabilities of Guarantor certified by
Guarantor, in form and substance acceptable to Lender, together with a
certificate from Guarantor that no material adverse change in the financial
statement and net worth of Guarantor has occurred since the date of such
statement, and (2) copies of the most recently filed tax returns of
Guarantor.  Guarantor hereby warrants and represents unto Lender that any and
all balance sheets, net worth statements and other financial data which have
heretofore been given or may hereafter be given to Lender with respect to
Guarantor did or will at the time of such delivery fairly and accurately present
in all material respects the financial condition of Guarantor.  Guarantor hereby
agrees, for the benefit of Lender:  (i) to maintain, from and after the date of
execution of this Agreement and thereafter throughout the term of the Loan, a
net worth of at least Five Million Dollars ($5,000,000) (Two Hundred Fifty
Thousand Dollars ($250,000) of which shall at all times during the term of the
Loan be held in cash and/or marketable securities or be available for immediate
draw under Guarantor’s credit line) in the aggregate (the "Minimum Net Worth"),
as evidenced by tax returns and financial statements certified by Guarantor;
(ii) to cause such financial statements for Guarantor to be prepared for each
calendar year commencing with the calendar year 2014 and delivered to Lender
promptly following the end of each such calendar year, together with a
certificate from Guarantor that no material adverse change in the financial
statements and net worth of Guarantor has occurred since the date of such
statement; and (iii) to notify Lender within ten (10) days after Guarantor
becomes aware that Guarantor has failed to maintain the Minimum Net Worth as set
forth above.  Any breach of this Section shall be deemed an Event of Default
under the Security Instrument;  provided, however, that the failure to maintain
the Minimum Net Worth set forth above shall not give rise to an Event of Default
if, within thirty (30) days after Gurantor fails to maintain such Minimum Net
Worth, Guarantor replaces any existing Guarantor with a new guarantor or adds a
new guarantor(s) (in each case individually and colelctively referred to herein
as, a “Replacement Guarantor”), which Replacement Guarantor shall (i) have a net
worth, which



 

-13-

 

 

--------------------------------------------------------------------------------

 

together with the net worth of the other Guarantor(s) is equal to or greater
than the Minimum Net Worth in the aggregate, as evidenced by financial
statements certified by such Replacement Guarantor, (ii) has the reputation and
standing in the community as of the date of such replacement or addition
contemplated herein, that is at least equal to the reputation and standing of
the existing Guarantor as of the effective date of this Agreement and (iii) be
otherwise satisfactory to Lender in its sole but reasonable discretion. 



(f)Rights Cumulative; Payments.  Lender's rights under this Agreement shall be
in addition to all rights of Lender under the Note, the Security Instrument and
the other Loan Documents.  Further, payments made by Guarantor under this
Agreement shall not reduce in any respect Borrower's obligations and liabilities
under the Note, the Security Instrument and the other Loan Documents. 

(g)No Limitation on Liability.  Guarantor hereby consents and agrees Lender may
at any time and from time to time without further consent from Guarantor do any
of the following events, and that the liability of Guarantor under this
Agreement shall be unconditional and absolute and shall in no way be impaired or
limited by any of the following events, whether occurring with or without notice
to Guarantor or with or without consideration:  (i) any extensions of time for
performance required by any of the Loan Documents or extension or renewal of the
Note, (ii) any sale, assignment or foreclosure of the Note, the Security
Instrument or any of the other Loan Documents or any sale or transfer of the
Property, (iii) any change in the composition of Borrower, including, without
limitation, the withdrawal or removal of Guarantor from any current or future
position of ownership, management or control of Borrower, (iv) the accuracy or
inaccuracy of the representations and warranties made by Guarantor herein or by
Borrower in any of the Loan Documents, (v) the release of Borrower or of any
other person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender's voluntary act or otherwise, (vi) the release or
substitution in whole or in part of any security for the Loan, (vii) Lender's
failure to record the Security Instrument or to file any financing statement (or
Lender's improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the Loan,
(viii) the modification of the terms of any one or more of the Loan Documents,
or (ix) the taking or failure to take any action of any type whatsoever.  No
such action which Lender shall take or fail to take in connection with the Loan
Documents or any collateral for the Loan, nor any course of dealing with
Borrower or any other person or entity, shall limit, impair or release
Guarantor’s obligations hereunder, affect this Agreement in any way or afford
Guarantor any recourse against Lender.  Nothing contained in this Section shall
be construed to require Lender to take or refrain from taking any action
referred to herein.

(h)Successive Actions.  A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter indemnified or guaranteed by
Guarantor under this Agreement.  Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time.  No action hereunder shall preclude any subsequent action, and Guarantor
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.

(i)[Intentionally Omitted].



 

-14-

 

 

--------------------------------------------------------------------------------

 

(j)Reliance.  Lender would not consent to the assignment and assumption of the
Loan without this Agreement.  Accordingly, Guarantor intentionally and
unconditionally enters into the covenants and agreements as set forth above and
understands that, in reliance upon and in consideration of such covenants and
agreements, such consent shall be made and, as part and parcel thereof, specific
monetary and other obligations have been, are being and shall be entered into
which would not be made or entered into but for such reliance.

(k)Waiver by Guarantor.  Guarantor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Guarantor shall not seek or cause Borrower or any other person or
entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. § 105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against Guarantor or the collateral for the Loan by virtue of
this Agreement or otherwise.

(l)Costs.  Wherever pursuant to this Agreement it is provided that Guarantor
shall pay any costs and expenses, such costs and expenses shall include, but not
be limited to, reasonable legal fees and disbursements of Lender.

(m)No Petition.  Guarantor hereby covenants and agrees that Guarantor will not
at any time institute against Borrower, or join in any institution against
Borrower of, any bankruptcy proceedings under any United States Federal or state
bankruptcy or similar law.

(n)Secondary Market.  Lender may sell, transfer and deliver the Loan Documents
to one or more investors in the secondary mortgage market.  In connection with
such sale, Lender may retain or assign responsibility for servicing the Loan or
may delegate some or all of such responsibility and/or obligations to a
servicer, including, but not limited to, any subservicer or master servicer, on
behalf of the investors.  All references to Lender herein shall refer to and
include, without limitation, any such servicer, to the extent applicable.

(o)Multiple Guarantors.  If one or more additional guaranty or indemnity
agreements ("Other Guaranties") are executed by one or more additional
guarantors ("Other Guarantors"), which guarantee, in whole or in part, any of
the indebtedness or obligations evidenced by the Loan Documents, it is
specifically agreed that Lender may enforce the provisions of this Agreement or
of the Other Guaranties with respect to Guarantor and/or one or more of the
Other Guarantors under the Other Guaranties without seeking to enforce the
provisions of this Agreement or the Other Guaranties as to Guarantor or the
Other Guarantors.  Guarantor hereby waives any requirement of joinder of all or
any of the parties constituting the Other Guarantors in any suit or proceeding
to enforce the provisions of this Agreement or of the Other Guaranties.

(p)No Waiver: Time of Essence.  The failure of any party hereto to enforce any
right or remedy hereunder, or to promptly enforce any such right or remedy,
shall not constitute a waiver thereof nor give rise to any estoppel against such
party nor excuse any of the parties hereto from their respective obligations
hereunder.  Any waiver of such right or remedy must be in writing



 

-15-

 

 

--------------------------------------------------------------------------------

 

and signed by the party to be bound.  This Agreement is subject to enforcement
at law or in equity, including actions for damages or specific
performance.  Time is of the essence hereof.

(q)Notices.  Any notice, demand, statement, request or other communication to be
sent by one party to the other hereunder or required by law shall be given to
the applicable address set forth in the preamble to this Agreement,  and become
effective in accordance with the notice provisions in the Security Instrument.

(r)Successors and Assigns.  This Agreement shall bind Guarantor and the heirs,
personal representatives, successors and assigns of Guarantor and shall inure to
the benefit of Lender and the officers, directors, shareholders, agents and
employees of Lender and their respective heirs, successors and
assigns.  Notwithstanding the foregoing, Guarantor shall not assign any of their
rights or obligations under this Agreement without the prior written consent of
Lender, which consent may be withheld by Lender in Lender's sole
discretion.  Guarantor hereby waives any acceptance of this Agreement by Lender,
and this Agreement shall immediately be binding upon Guarantor.

(s)Severability.  If any provision under this Agreement or the application
thereof to any entity, person or circumstance shall be invalid, illegal or
unenforceable to any extent, the remainder of this Agreement and the application
of the provisions hereof to other entities, persons or circumstances shall not
be affected thereby and shall be enforced to the fullest extent permitted by
law.

(t)Captions for Convenience.  The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.

(u)Decisions.  Wherever pursuant to this Agreement (i) Lender exercises any
right given to it to approve or disapprove, (ii) any arrangement or term is to
be satisfactory or acceptable to Lender, or (iii) any other decision or
determination is to be made by Lender, the decision of Lender to approve or
disapprove or to accept or not accept, all decisions that arrangements or terms
are satisfactory or not satisfactory and all other decisions and determinations
made by Lender, shall be in the sole and absolute discretion of Lender and shall
be final and conclusive, except as may be otherwise expressly and specifically
provided herein.

(v)Construction of this Document.  This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that this Agreement may have been physically prepared by one of the parties, or
such party's counsel, it being agreed that all parties and their respective
counsel have mutually participated in the negotiation and preparation of this
Agreement.

(w)Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which, when taken together, shall
constitute one and the same instrument.  Any signature page of this Agreement
may be detached from any counterpart of this Agreement without impairing the
legal effect of any signatures thereon and may be attached to another
counterpart of this Agreement identical in form hereto but having attached to it
one or more additional signature pages.



 

-16-

 

 

--------------------------------------------------------------------------------

 

(x)Entire Agreement and Modification.  This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and all
prior agreements relating hereto and thereto which are not contained herein are
terminated.  This Agreement may not be amended, revised, waived, discharged,
released, terminated or otherwise changed except by a written instrument duly
executed by Guarantor and Lender.  Any alleged amendment, revision, waiver,
discharge, release, termination or other change which is not documented shall
not be effective as to any party.

(y)Survival.  This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the payment of the
indebtedness evidenced and secured by the Loan Documents and the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu
thereof, even if, as a part of such remedy, the Loan is paid or satisfied in
full.

(z)Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of Texas applicable to contracts made and performed in
such State (without regard to principles of conflict laws) and any applicable
law of the United States of America.

(aa)Attorneys' Fees.  In connection with any action arising from or in
connection with this Agreement, the prevailing party shall be entitled to an
award of its costs and expenses, including without limitation, reasonable
attorneys' fees and disbursements, incurred or paid before and at trial or any
other proceeding which may be instituted, at any tribunal level, and whether or
not suit or any other proceeding is instituted.

(bb)SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

(i)GUARANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(1) SUBMITS TO PERSONAL JURISDICTION IN TEXAS OVER ANY SUIT, ACTION OR
PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, (2) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION OVER THE
COUNTY IN WHICH THE PROPERTY IS LOCATED, (3) SUBMITS TO THE JURISDICTION OF SUCH
COURTS, AND (4) AGREES THAT HE WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN
ANY OTHER FORUM WITH RESPECT TO THIS AGREEMENT (BUT NOTHING HEREIN SHALL AFFECT
THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER
FORUM).  GUARANTOR FURTHER CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO GUARANTOR AT THE ADDRESS
FOR NOTICES SET FORTH IN THE PREAMBLE TO THIS AGREEMENT, AND CONSENTS AND AGREES
THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE SERVICE
(BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS SERVED
IN ANY OTHER MANNER PERMITTED BY LAW).



 

-17-

 

 

--------------------------------------------------------------------------------

 

(ii)EACH OF GUARANTOR AND LENDER, TO THE FULL EXTENT PERMITTED BY LAW, EACH ON
BEHALF OF ITSELF AND ANY OF ITS DIRECTORS, OFFICERS, PARTNERS, MEMBERS,
EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH IT, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVES, RELINQUISHS AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
INDEBTEDNESS SECURED HEREBY.  EACH OF GUARANTOR AND LENDER HEREBY CERTIFIES THAT
NONE OF THE REPRESENTATIVES, AGENTS OR ATTORNEYS OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. 
GUARANTOR ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION ARE A MATERIAL
INDUCEMENT FOR THE LENDER'S CONSENTING TO THE ASSIGNMENT AND ASSUMPTION OF THE
LOAN REFERENCED HEREIN.

[END OF TEXT; SIGNATURE FOLLOWS ON NEXT PAGE]

 

 

 

-18-

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the day and year
first above written.

"GUARANTOR"

CONDOR HOSPITALITY TRUST, INC,
a Maryland corporation

By:  /s/ Corrine L. Scarpello                                  
Corrine L. Scarpello
Senior Vice President and Chief Financial Officer

 

 

 

[SIGNATURE PAGE TO INDEMNITY AND GUARANTY AGREEMENT]


 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION OF THE LAND

 

LOT 21, NEW CITY BLOCK 134, DTSA SUBDIVISION, SITUATED IN THE CITY OF SAN
ANTONIO, BEXAR COUNTY, TEXAS ACCORDING TO PLAT THEREOF RECORDED IN VOLUME 9533,
PAGE 212, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS.

 



 

 

 

 

--------------------------------------------------------------------------------